DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary D. Cleary on 08/31/2022.
The application has been amended as follows: 
In the claims: please cancel claim 19.
Response to Amendment
This action is responsive to correspondence filed on 08/292022.
Claims 1-3, 5-8, 10-18 and 20-21 are pending. Claims 4, 9 and 19 are canceled.
The previous rejection of claims 1, 5, 8 and 10-17 under 35 U.S.C. 102 (a)(2) are withdrawn, necessitated by the applicant’s amendments.
The previous rejection of claims 2-3 and 20 under 35 U.S.C. 103 are withdrawn, necessitated by the applicant amendment.

Allowable Subject Matter
  Claims 1-3, 5-8, 10-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-3, 5-8 and 10-15, the independent claim has been amended to include the limitations of previously allowable subject matter of claim 4, 
“a water separating system configured to remove the water from the hydrocarbon fluid mixture, wherein the ultrasonic hydrocarbon degassing unit is located downstream of the water separating system such that the ultrasonic signals are transmitted into the hydrocarbon fluid mixture by the ultrasonic hydrocarbon degassing unit after the water is removed from the hydrocarbon fluid mixture by the water separating system.”
The closest prior art Yamada (US 2005/0115405) discloses a fluid processing system comprising: an ultrasonic degassing unit comprising (see paragraph 0039):
a vertically oriented vapor recovery vessel (10, see paragraph 0039) configured to direct flow of a hydrocarbon fluid mixture along a flow-path, from an upper end (24) of the vertically oriented vapor recovery vessel to a lower end (25) of the vertically oriented vapor recovery vessel (10) (see paragraph 0041), the fluid mixture comprising a liquid and a gas entrained in the liquid (see paragraph 0002-0004); and
an ultrasonic transducer system disposed in the vertically oriented vapor recovery vessel and in the flow-path, the ultrasonic transducer system configured to transmit ultrasonic signals into the hydrocarbon fluid mixture as the hydrocarbon fluid mixture flows along the flow-path, and the ultrasonic signals configured to separate the gas from the hydrocarbon liquid (see paragraph 0050-0051).
Yamada does not, however, suggest or teach to one with ordinary skill in the art to modify the system with the claimed water separating system.
With respect to the system of claims 16-18 and 20, the closest prior art Hadfield et al (GB 2420510) discloses a hydrocarbon fluid processing system comprising:
an ultrasonic hydrocarbon degassing unit comprising:
a vapor recovery vessel configured to direct flow of a hydrocarbon fluid mixture along a flow-path extending through an interior of the vapor recovery vessel, the hydrocarbon fluid mixture comprising a hydrocarbon fluid and a gas entrained in the hydrocarbon liquid; and 
an ultrasonic transducer system comprising an ultrasonic unit disposed on an exterior surface of the vapor recovery vessel and along the flow-path of the hydrocarbon fluid mixture, the ultrasonic transducer unit configured to transmit ultrasonic signals into the hydrocarbon fluid mixture along the flow-path, and the ultrasonic signals configured to separate the gas from the hydrocarbon fluid (see abstract, page 3 lines 30-36 and page 4 lines 1-10).
Hadfield does not, however, suggest or teach to one with ordinary skill in the art to modify the system with the claimed vapor recovery system.
With respect to new claim 21, the closest prior art Hadfield et al (GB 2420510) discloses a hydrocarbon fluid processing system comprising:
an ultrasonic hydrocarbon degassing unit comprising:
a vapor recovery vessel configured to direct flow of a hydrocarbon fluid mixture along a flow-path extending through an interior of the vapor recovery vessel, the hydrocarbon fluid mixture comprising a hydrocarbon fluid and a gas entrained in the hydrocarbon liquid; and 
an ultrasonic transducer system comprising an ultrasonic unit disposed on an exterior surface of the vapor recovery vessel and along the flow-path of the hydrocarbon fluid mixture, the ultrasonic transducer unit configured to transmit ultrasonic signals into the hydrocarbon fluid mixture along the flow-path, and the ultrasonic signals configured to separate the gas from the hydrocarbon fluid (see abstract, page 3 lines 30-36 and page 4 lines 1-10).
Hadfield does not, however, suggest or teach to one with ordinary skill in the art to modify the system with the claimed low pressure chamber configured to collect the gas separated from the hydrocarbon liquid at the upper end of the vertically oriented vapor recovery vessel, and a vapor recovery system is configured to remove the gas separated from the hydrocarbon liquid from the upper end of the vertically oriented vapor recovery vessel.
Consequently, it is the Examiner position that the claimed inventions are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771                                    

/Randy Boyer/
Primary Examiner, Art Unit 1771